DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 10-11, 13-14, and 22-23 are pending in the present application. Claim 23 is withdrawn. Thus, claims 1, 3-4, 10-11, 13-14, and 22 are under consideration in this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 10-11, 13-14, and 22 have been fully considered.
Applicant attempts to isolate and narrow the entire disclosure of Liu to Fig. 4 and paragraph [0090]. Remarks, P.8. This characterization is irrelevant and inappropriate as the embodiment of Figure 4 and paragraph [0090] are not cited individually in the non-final action of 7/8/2022 to teach the asserted feature of “displaying guide information to prevent aliasing artifacts from occurring when the ROI set bey the user in Liu does not cover an entire signal region of an object.” Thus, this argument is moot. Applicant is advised to address the entirety of the teachings of Liu cited on P.5-6 of the non-final action and the relevant citations in infra rejection. 
Additionally, applicant attempts to isolate and narrow the entire disclosure of Liu to Figs. 5-9 and paragraphs [0098] and [0100]. Remarks, P.8-9. This characterization is irrelevant and inappropriate as the embodiments of Figures 5-9 and paragraphs [0098] and [0100] are not cited individually in the non-final action of 7/8/2022 to teach the asserted feature “of determining whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.” Thus, this argument is moot. Applicant is advised to address the entirety of the teachings of Liu cited on P.5-6 of the non-final action and the relevant citations in infra rejection. 
Moreover, applicant’s attempt to characterize the controller’s determination of whether the ROI is insufficient to cover the entire signal region in paragraphs [0098]-[0107] and [0108]-[0131] is not demonstrative that the controller determines whether the ROI is insufficient to cover the entire signal region in the phase encoding direction or the read-out direction is incorrect. As well-understood in the art and described in paragraph [0052], there are 3 directions defining 3 dimensions in an MRI scan, the phase encoding direction, the read-out direction, and the slice direction, i.e., the x, y, and z axes. Each slice of the MRI scan thereby encompasses two directions defining 2 dimensions in an MRI slice image, the phase encoding direction and the read-out direction. The ROI of an MRI image is thereby defined by each of these two directions, phase encoding and read-out, i.e., the x and y axes. Thus, the controller’s determination of whether the ROI is insufficient to cover the entire signal region in paragraphs [0098]-[0107] and [0108]-[0131] is across the phase-encoding direction and/or the read-out direction. Applicant is advised to familiarize themselves with the fundamentals of MRI scanning protocols such as Elster “Spatial Encoding” www.mriquestions.com/how-to-locate-signals.html, Elster “Frequency Encoding” www.mriquestions.com/frequency-encoding.html, Elster, “Phase Encoding Steps” www.mriquestions.com/single-pe-step.html demonstrating the phase encoding, frequency encoding, and slice directions in MRI. 
Additionally, applicant argues that “the over-sampling region in Liu is not set based on a determination by a controller ‘whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI,’ as in claim 1. As stated in the non-final rejection Liu teaches: 
a controller (“processing circuitry” Abstract; locator image generation function 161, [0146]; reference image generation function 162, [0148]; adjustment function 171, [0150]) configured to perform operations to. Non-Final, P.4.
determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]; setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)). Non-Final, P.5.
In the alternative, while Liu discloses the controller is further configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, Liu may not explictly disclose the controller is further configured to respond to the ROI not covering the entire signal region of the object without user input. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042]. Non-Final, P.6-7.
Applicant only addresses the adjustment function of [0150] which displays the over-sampling determined to prevent wrap artifacts. Applicant fails to address any of the other passages cited from Liu and instead attacks the teachings of paragraphs [0147] and [0156] which are not cited in the non-final action. This characterization is, therefore, irrelevant and inappropriate. Thus, this argument is moot. Applicant is advised to address the entirety of the teachings of Liu cited on P.4-7 of the non-final action and the relevant citations in infra rejection.
	Additionally, applicant repeats arguments as to the teachings of paragraphs [0098]-[0107] and [0108]-[0131] that are addressed as above.
	Applicant’s newly introduced claim features are addressed as detailed in infra rejection over Liu in further view of Elster in further view of Siemens Spectroscopy in further view of Siemens TrueShape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 10-11, 13-14, and 22 are rejected under 35 U.S.C. 103 as obvious over Liu et al. (U.S. Pub. No. 2018/0271399), hereinafter “Liu,” in further view of Elster (“No Phase Wrap” 2017), hereinafter “Elster,” in further view of Siemens (“Basic Manual – Spectroscopy”), hereinafter “Siemens Spectroscopy,” in further view of Siemens (“Operator Manual – TimTX TrueShape” 2013), hereinafter “Siemens TrueShape.”

	Regarding claim 1, Liu discloses a magnetic resonance imaging (MRI) device (“[a] magnetic resonance imaging apparatus” Abstract), comprising:
	a display (“[t]he display displays at least a locator image and a reference image” Abstract);
a user input device (“The input interface sets a region of interest on the locator image displayed on the display.” Abstract); and
a controller (“processing circuitry” Abstract; locator image generation function 161, [0146]; reference image generation function 162, [0148]; adjustment function 171, [0150]) configured to perform operations to:
		control the display to display a first magnetic resonance (MR) image of an object (“locator image” Abstract, Fig. 11 (a) and (c)),
		determine a signal region of the object based on the first MR image (outer contour, [0104]; detected body surface, [0149]),
		receive, via the user input device, a user input for setting a region of interest (ROI) (input interface sets a region of interest ROI on the locator image through the locator image generation function and the reference image generation function generates a reference image associated with the location of the region of interest ROI, the adjustment function adjusts the size or position of the ROI on  the locator and reference images in response to user input, [0078]-[0080]; see also adjustment of ROI in locator and reference images in Figs. 2-4, 6, 8, 9-10),
		control the display to display the ROI on the first MR image (locator image generation function generates a locator image and displays the ROI, [0077]-[0080]; see also adjustment of ROI in locator images in Figs. 2-4, 6, 8, 9-10),
		determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]; setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)); and
		in response to determining that the ROI does not cover the entire signal region (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]); setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)),
			generate a predicted image (“reference image” Abstract, Fig. 11 (b) and (d), Fig. 12 (c)) indicating that aliasing artifacts will be included in a second MR image of the object to be generated for the ROI (the reference image in Figure 12(c) demonstrates display of a wrap artifact due to the leg that is not to be imaged, Fig. 12(c)), and
			control the display to display the predicted image and guide information selectable by a user input to prevent the aliasing artifacts from occurring in the second MR image (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator, [0144]-[0156], Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images),
			wherein the guide information includes at least one of a first icon for performing ROI resizing (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator with adjustments to the oversampling region or the ROI being made by the adjustment function, [0144]-[0156]; adjustment to the ROI is also made by the adjustment function, [0077]-[0080]; Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images).
	In the alternative, while Liu discloses the controller is further configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, Liu may not explictly disclose the controller is further configured to respond to the ROI not covering the entire signal region of the object without user input. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun et al. (U.S. Pub. No. 2009/0290776), hereinafter “Sun,” “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses the controller is configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, however, Liu may not explictly disclose to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Elster teaches to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known device for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.
In the alternative, while Liu discloses the controller is configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, however, Liu may not explictly disclose to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Siemens Spectroscopy teaches to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (syngo MR D13 software on the Siemens MRI system determines a recommended minimum size for the FoV to prevent aliasing artifacts, B.8-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Siemens Spectroscopy’s known technique of automatically increasing the FOV (ROI) using software in the MRI scanner to Liu’s known device for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.
Further, while Liu discloses to generate a predicted image indicating aliasing artifacts in a second MR image as detailed above, Liu may not explictly disclose to generate a predicted image by superimposing at least one region not included in the ROI in the phase encoding direction or the read-out direction on the ROI.
However, in the same field of endeavor, Elster teaches to generate an image by superimposing at least one region not included in the ROI in the phase encoding direction or the read-out direction on the ROI (Figure 1, “Wrap-around artifact,” demonstrates the superimposition of the left-hand region on the right-hand side of the image and the right-hand region on the left-hand side of the image in the phase encoding direction; “phase-wrap around, a form of aliasing, occurs when the anatomic dimensions of an object exceed the defined field-of-view (FOV). The portions of the object outside the FOV are misidentified in terms of frequency and are folded over into the image from the periphery;” Figure 2 demonstrates how the superimposition of the left- and right-hand regions is eliminated by automatically increasing the FOV in the phase-encoding direction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner in conjunction with a display of an image demonstrating the wrap-around artifact caused by superimposition of peripheral regions to Liu’s known device for displaying and providing for input and adjustment of the ROI relative to a preview image to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and its corresponding over-sampling region to prevent phase wrapping artifacts. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller and the scanner software to display the phase wrap-around artifact as disclosed in Elster to achieve the same result of displaying the presence of a wrap-around artifact due to a diminutive ROI. See MPEP 2144.04 III. See also the well-understood and ubiquitous processes to display and prevent wrap-around artifacts in the pertinent art cited below.
Further, while Liu discloses the guide information includes a first icon for performing ROI resizing, Liu may not explictly disclose a second icon for performing outer-volume suppression, and a third icon for performing inner-volume imaging.
However, in the same field of endeavor, Siemens Spectroscopy teaches a first icon for performing ROI resizing (FOV selection, A.2-6-A.2-9; Graphical FOV resizing using user interface and various icons, B.8-5-B.8-15) and a second icon for performing outer-volume suppression (Selection of a checkbox for “Fully excited VOI” B.8-16; Display of saturation regions corresponding to OVS settings on preview MR image, B.8-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s teaching of a display and a user interface with user interactable icons with Siemens Spectroscopy’s teaching of providing an option to perform OVS within the user interface to achieve the predictable result of allowing for the acquisition of metabolites of interest at maximum intensity within the ROI. Siemens Spectroscopy, B.8-16.
Further, while Liu in further view of Elster in further view of Siemens Spectroscopy discloses the guide information includes a first icon for performing ROI resizing and a second icon for performing outer-volume suppression, Liu in further view of Elster in further view of Siemens Spectroscopy may not explictly teach a third icon for performing inner-volume imaging. 
However, in the same field of endeavor, Siemens TrueShape teaches a third icon for performing inner-volume imaging (Graphics depicting reduced FOV of inner volume excitation, A.4-2-A.4-7, A.4-9-A.4-11; User interface and icons for performing inner volume excitation using selection of ZOOMit, A.4-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in further view of Siemens Spectroscopy’s teaching of a display and a user interface with user interactable icons with Siemens TrueShape’s teaching of providing an option to perform inner volume excitation zoomed imaging to achieve the predictable result of allowing for targeted excitation that reduces scanning time which reduces distortions. Siemens TrueShape, A.4-1. Further, Siemens Spectroscopy and Siemens TrueShape are operator manuals using the same software and user interface, Siemen’s syngo MR D13.

Regarding claim 3, Liu, or in the alternative, Liu in further view of Elster teaches the controller is configured to, in response to determining that the ROI does not cover the entire signal region (see rejection of claim 1 above), perform operations to control the display to display a position of a region where aliasing occurs in the signal region (the reference image in Figure 12(c) and the locator image in Figure 12(b) demonstrate display of a wrap artifact due to the leg that is not to be imaged, Liu, Fig. 12(b) and (c)).

Regarding claim 4, Liu discloses the first icon for performing ROI resizing includes an icon for increasing a length of the ROI in the phase encoding direction of the ROI so that the ROI includes the signal region in the phase encoding direction (“The input interface sets a region of interest on the locator image displayed on the display… generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display, and makes, when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “when using a non-local excitation scan to image a small field of view of imaging area that is smaller than the outline of the human body, there will be wrap artifacts. It can be seen that the imaging effect is not ideal when using non-local excitation scan to image small field-of-view.” [0025]; “when determining that the size of the region of interest is smaller than the prescribed range supported by the local excitation scan, the processing circuitry further issues a message to indicate that the local excitation scan cannot be performed, and the processing circuitry automatically adjusts the size of the region of interest to turn it into the size within the prescribed range that can be supported.” [0040]; “setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display; and making, when a size or position of the region of interest on one of the locator image and the reference image is changed, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” [0043]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)).

Regarding claim 10, Liu discloses the controller is further configured to perform operations to determine the guide information based on coil geometry of a receiving coil, a shape of the ROI, anatomical information about the ROI, and a pulse sequence (“The gradient magnetic field power source 3 individually supplies the current to each of the three coils, included in the gradient coil 2, thereby generating a gradient magnetic field in the imaging space along each of the x axis, the y axis, and the z axis. By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged” [0050]-[0052]; “The receiver coil 6 is an RF coil that receives an MR signal that is emitted from the subject S. Specifically, the receiver coil 6 is an RF coil that is worn by the subject S who is placed in the imaging space and receives the MR signal that is emitted from the subject S because of the effect of the RF magnetic field that is applied by the transmitter coil 4. The receiver coil 6 outputs the received MR signal to the receiver circuitry 7. For example, a dedicated coil is used as the receiver coil 6 for each region to be imaged. The dedicated coil may be, for example, a receiver coil for head, a receiver coil for cervix, a receiver coil for shoulder, a receiver coil for breast, a receiver coil for abdomen, a receiver coil for lower extremity, a receiver coil for spine.” [0056]; “Here, the sequence execution data is the information that defines the pulse sequence that indicates the procedure for acquiring MR signal data. Specifically, the sequence execution data is the information that defines the timing in which the gradient magnetic field power source 3 supplies current to the gradient coil 2 and the level of the supplied current, the level of the RF pulse current, which is supplied to the transmitter coil 4 by the transmitter circuitry 5 and the supply timing, the detection timing in which the receiver circuitry 7 detects MR signals, or the like. Furthermore, as a result of execution of various pulse sequences, the second processing circuitry 15 receives MR signal data from the receiver circuitry 7 and stores the received MR signal data in the memory 13.” [0065]-[0069]; “when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “The embodiments [are] capable of providing an intuitive preview. In an aspect of the embodiments, even for locating complicated anatomy structure or small region, it is still capable of locating the region of interest with high precision. Further, in an aspect of the embodiments, an imaging with small field-of-view and high resolution can be achieved by simple operation” [0029]; also see description of the display of the ROI and oversample region relative to the leg anatomy in paragraphs [0157]-[0159]; Fig. 12).

Regarding claim 22, Liu, or, in the alternative, Liu in further view of Elster teaches the controller is configured to, in response to determining that the ROI does not cover the signal region (see rejection of claim 1), determine a recommended ROI to increase a length of the ROI in the phase encoding direction of the ROI (“The input interface sets a region of interest on the locator image displayed on the display… generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display, and makes, when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “when using a non-local excitation scan to image a small field of view of imaging area that is smaller than the outline of the human body, there will be wrap artifacts. It can be seen that the imaging effect is not ideal when using non-local excitation scan to image small field-of-view.” [0025]; “when determining that the size of the region of interest is smaller than the prescribed range supported by the local excitation scan, the processing circuitry further issues a message to indicate that the local excitation scan cannot be performed, and the processing circuitry automatically adjusts the size of the region of interest to turn it into the size within the prescribed range that can be supported.” [0040]; “setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display; and making, when a size or position of the region of interest on one of the locator image and the reference image is changed, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” [0043]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)), and
the guide information includes the recommended ROI (Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)).

Regarding claim 11, Liu discloses a method (magnetic resonance imaging method, [0043]), comprising:
by a magnetic resonance imaging (MRI) device (magnetic imaging apparatus, Abstract),
		displaying a first magnetic resonance (MR) image of an object (“[t]he display displays at least a locator image and a reference image” Abstract; “locator image” Abstract, Fig. 11 (a) and (c)),
determining a signal region of the object based on the first MR image (outer contour, [0104]; detected body surface, [0149]),
receiving a user input for setting a region of interest (ROI) (input interface sets a region of interest ROI on the locator image through the locator image generation function and the reference image generation function generates a reference image associated with the location of the region of interest ROI, the adjustment function adjusts the size or position of the ROI on  the locator and reference images in response to user input, [0078]-[0080]; see also adjustment of ROI in locator and reference images in Figs. 2-4, 6, 8, 9-10),
displaying the ROI on the first MR image (locator image generation function generates a locator image and displays the ROI, [0077]-[0080]; see also adjustment of ROI in locator images in Figs. 2-4, 6, 8, 9-10),
determining whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]; setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)), and
in response to determining that the ROI does not cover the entire signal region (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]; setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)),
	generating a predicted image (“reference image” Abstract, Fig. 11 (b) and (d), Fig. 12 (c)) indicating that aliasing artifacts will be included in a second MR image of the object to be generate for the ROI (the reference image in Figure 12(c) demonstrates display of a wrap artifact due to the leg that is not to be imaged, Fig. 12(c)), and
	displaying the predicted image and guide information that is selectable by a user input to prevent the aliasing artifacts from occurring in the second MR image (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator, [0144]-[0156], Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images),
	wherein the guide information includes at least one of a first icon for performing ROI resizing (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator with adjustments to the oversampling region or the ROI being made by the adjustment function, [0144]-[0156]; adjustment to the ROI is also made by the adjustment function, [0077]-[0080]; Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images).
In the alternative, while Liu discloses a method step of responding to the set ROI not covering the entire signal region of the object, as detailed above; however, Liu may not explictly disclose to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Elster teaches to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known technique for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.
In the alternative, while Liu discloses a method step of responding to the set ROI not covering the entire signal region of the object, as detailed above; however, Liu may not explictly disclose to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Siemens Spectroscopy teaches to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (syngo MR D13 software on the Siemens MRI system determines a recommended minimum size for the FoV to prevent aliasing artifacts, B.8-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Siemens Spectroscopy’s known technique of automatically increasing the FOV (ROI) using software in the MRI scanner to Liu’s known device for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.
Further, while Liu discloses to generate a predicted image indicating aliasing artifacts in a second MR image as detailed above, Liu may not explictly disclose generating a predicted image by superimposing at least one region not included in the ROI in the phase encoding direction or the read-out direction on the ROI.
However, in the same field of endeavor, Elster teaches generating an image by superimposing at least one region not included in the ROI in the phase encoding direction or the read-out direction on the ROI (Figure 1, “Wrap-around artifact,” demonstrates the superimposition of the left-hand region on the right-hand side of the image and the right-hand region on the left-hand side of the image in the phase encoding direction; “phase-wrap around, a form of aliasing, occurs when the anatomic dimensions of an object exceed the defined field-of-view (FOV). The portions of the object outside the FOV are misidentified in terms of frequency and are folded over into the image from the periphery;” Figure 2 demonstrates how the superimposition of the left- and right-hand regions is eliminated by automatically increasing the FOV in the phase-encoding direction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner in conjunction with a display of an image demonstrating the wrap-around artifact caused by superimposition of peripheral regions to Liu’s known device for displaying and providing for input and adjustment of the ROI relative to a preview image to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and its corresponding over-sampling region to prevent phase wrapping artifacts. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller and the scanner software to display the phase wrap-around artifact as disclosed in Elster to achieve the same result of displaying the presence of a wrap-around artifact due to a diminutive ROI. See MPEP 2144.04 III. See also the well-understood and ubiquitous processes to display and prevent wrap-around artifacts in the pertinent art cited below.
Further, while Liu discloses the guide information includes a first icon for performing ROI resizing, Liu may not explictly disclose a second icon for performing outer-volume suppression, and a third icon for performing inner-volume imaging.
However, in the same field of endeavor, Siemens Spectroscopy teaches a first icon for performing ROI resizing (FOV selection, A.2-6-A.2-9; Graphical FOV resizing using user interface and various icons, B.8-5-B.8-15) and a second icon for performing outer-volume suppression (Selection of a checkbox for “Fully excited VOI” B.8-16; Display of saturation regions corresponding to OVS settings on preview MR image, B.8-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s teaching of a display and a user interface with user interactable icons with Siemens Spectroscopy’s teaching of providing an option to perform OVS within the user interface to achieve the predictable result of allowing for the acquisition of metabolites of interest at maximum intensity within the ROI. Siemens Spectroscopy, B.8-16.
Further, while Liu in further view of Elster in further view of Siemens Spectroscopy discloses the guide information includes a first icon for performing ROI resizing and a second icon for performing outer-volume suppression, Liu in further view of Elster in further view of Siemens Spectroscopy may not explictly teach a third icon for performing inner-volume imaging. 
However, in the same field of endeavor, Siemens TrueShape teaches a third icon for performing inner-volume imaging (Graphics depicting reduced FOV of inner volume excitation, A.4-2-A.4-7, A.4-9-A.4-11; User interface and icons for performing inner volume excitation using selection of ZOOMit, A.4-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in further view of Siemens Spectroscopy’s teaching of a display and a user interface with user interactable icons with Siemens TrueShape’s teaching of providing an option to perform inner volume excitation zoomed imaging to achieve the predictable result of allowing for targeted excitation that reduces scanning time which reduces distortions. Siemens TrueShape, A.4-1. Further, Siemens Spectroscopy and Siemens TrueShape are operator manuals using the same software and user interface, Siemen’s syngo MR D13.

Regarding claim 13, Liu, or, in the alternative, Liu in further view of Elster teaches by the MRI device, in response to determining that the ROI does not cover the entire signal region (see rejection of claim 11) displaying a position of a region where aliasing occurs in the signal region (the reference image in Figure 12(c) and the locator image in Figure 12(b) demonstrate display of a wrap artifact due to the leg that is not to be imaged, Liu, Fig. 12(b) and (c)).

Regarding claim 14, Liu discloses the first icon for performing ROI resizing includes an icon for increasing a length of the ROI in the phase encoding direction of the ROI so that the ROI includes the signal region in the phase encoding direction (“The input interface sets a region of interest on the locator image displayed on the display… generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display, and makes, when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “when using a non-local excitation scan to image a small field of view of imaging area that is smaller than the outline of the human body, there will be wrap artifacts. It can be seen that the imaging effect is not ideal when using non-local excitation scan to image small field-of-view.” [0025]; “when determining that the size of the region of interest is smaller than the prescribed range supported by the local excitation scan, the processing circuitry further issues a message to indicate that the local excitation scan cannot be performed, and the processing circuitry automatically adjusts the size of the region of interest to turn it into the size within the prescribed range that can be supported.” [0040]; “setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display; and making, when a size or position of the region of interest on one of the locator image and the reference image is changed, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” [0043]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elster (“Wrap Around Reduction”) discloses known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size in the phase-encoding direction, saturation pulses, and oversampling including displaying a series of preview images demonstrating the reduction of the superimposed left- and right- hand peripheral regions as the FOV in the phase-encoding direction is increased from 15 cm to 30 cm. See Fig 1.
Elster (“MR Artifacts”) discloses known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size in the phase-encoding direction, saturation pulses, and oversampling including displays of wrap-around artifacts in the phase encoding and frequency encoding directions and a preview of the left- and right- hand peripheral region superimposition on a MR image preview as a result of a diminutive FOV in the phase-encoding direction. See Figs 1 and 2.
Elster (“Choosing PE & FE Directions”) discloses known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size in the phase-encoding direction, saturation pulses, and oversampling including displays of wrap-around artifacts in the phase encoding direction with a wrap around artifact from the bottom peripheral region superimposed onto the top region of the MR image as a result of a diminutive FOV in the phase-encoding direction. See Fig. 1.
Elster (“Small FOV DWI”) discloses the known techniques of inner volume excitation and outer volume suppression including graphics representing IVE and OVS (Figs. 1 and 2) and commercial systems implementing these zoom imaging methods such as FOCUS by GE, ZOOMit by Siemens, and Iris Zoom by Philips.
Fasano et al. (U.S. Pub. No. 2010/0066360) discloses the known techniques of inner volume excitation and outer volume suppression including allowing the user to switch between IVE and OVS. See [0007] and [0020].
Siemens (“Operator Manual – Neuro”) discloses the known technique of outer volume suppression including allowing the user to select OVS using a selection input on a user interface of “Fully excited VOI” and displaying saturation regions on a preview MR image. See B.8-10. Siemens also discloses graphical resizing of the FoV using the user interface and the Routine parameter icon (B.3-5) or the Geometry Common parameter icon (B.8-8-B.8-9).
Siemens (“Pulse Sequences”) discloses inline quality assessment including a landmark-based method to detect the presence of aliasing artifacts on P.38. Said aliasing artifacts are prevented using phase-oversampling on P.147.
Siemens (“Operator Manual – Scanning and postprocessing”) discloses automatic aliasing prevention using symmetrical oversampling on both sides of the FOV, i.e., in both the phase encoding and frequency encoding directions. See D.2-37.
Feinberg et al. (“Inner Volume MR Imaging: Technical Concepts and Their Application” 1985) discloses known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size and shape in the phase-encoding direction, saturation pulses, inner volume imaging, and oversampling including display images for demonstration of increasing left- and right- hand peripheral region superimposition on a MR image, i.e., the presence of a phase-wrapping artifact, as a result of decreasing the number of image lines, i.e., reducing the FOV. See Fig. 1.
Pusey et al. (“Aliasing artifacts in MR imaging” 1988) discloses known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size and shape in the phase-encoding direction, saturation pulses, inner volume imaging, and oversampling including displaying an image demonstrating phase-wrap artifact in the phase encoding direction of the top peripheral region superimposed onto the bottom region as a result of decreasing the FOV from 20 cm to 17 cm. See Figs 1-3.
Zhou et al. (“MR Artifacts, Safety, and Quality Control” 2006) discloses known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size and shape in the phase-encoding direction, saturation pulses, inner volume imaging, and oversampling including displaying an image demonstrating phase-wrap artifact in the phase encoding direction of the bottom peripheral region superimposed onto the top region as a result of a diminutive FOV and displaying an image demonstrating the elimination of the phase-wrap artifact in the phase encoding direction by increasing the size of the FOV in the phase-encoding direction by swapping the phase-encoding and frequency encoding axes. See Fig. 19. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793